TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00190-CR



                                    Joe Don Coon, Appellant


                                                 v.


                                  The State of Texas, Appellee




                 FROM THE COUNTY COURT OF MCCULLOCH COUNTY
                NO. 9673, HONORABLE RANDY YOUNG, JUDGE PRESIDING



                            MEMORANDUM OPINION


               In February 2002, appellant Joe Don Coon pleaded guilty to harassment and was

placed on deferred adjudication probation. See Tex. Pen. Code Ann. § 42.07 (West Supp. 2004-05).

The trial court subsequently adjudicated Coon guilty and sentenced him to 180 days in jail and a

$2000 fine, but the court suspended imposition of sentence and returned Coon to probation. This

appeal followed.

               Coon does not claim to be indigent. He did not request a reporter’s record or make

the necessary arrangements for filing a brief. See Tex. R. App. P. 37.3(c), 38.8(b)(4). We have

examined the record before us and find no matter that should be addressed in the interest of justice.
              The conviction is affirmed.




                                            ___________________________________________

                                            Bob Pemberton, Justice

Before Justices B. A. Smith, Puryear and Pemberton

Affirmed

Filed: August 16, 2005

Do Not Publish




                                              2